     Case 3:20-cv-00615-MMD-WGC Document 3 Filed 11/05/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     WILLIE SAMPSON,                                  Case No. 3:20-cv-00615-MMD-WGC
7                                      Petitioner,                    ORDER
8            v.
9
      PERRY RUSSELL, et al.,
10
                                   Respondents.
11

12

13          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Willie Sampson, an individual incarcerated at the Northern Nevada Correctional
15   Center. Sampson initiated this action, pro se, on November 2, 2020, by submitting a
16   Petition for Writ of Habeas Corpus (ECF No. 1-1) and supporting exhibits (ECF Nos. 1-2,
17   1-3), an Application to Proceed in Forma Pauperis (ECF No. 1), and a Motion for
18   Appointment of Counsel (ECF No. 1-5).
19          Based on the information in the Application to Proceed in Forma Pauperis (ECF
20   No. 1), the Court will grant that application. Sampson will not be required to pay the filing
21   fee for this action.
22          The Court has examined Sampson’s petition, pursuant to Rule 4 of the Rules
23   Governing Section 2254 Cases in the United States District Courts, and the Court
24   determines that it merits service upon the Respondents. The Court will order the petition
25   served upon Respondents and will require the Respondents to appear but will not require
26   the Respondents to respond to the petition at this time.
27   ///
28
     Case 3:20-cv-00615-MMD-WGC Document 3 Filed 11/05/20 Page 2 of 3



1           “Indigent state prisoners applying for habeas corpus relief are not entitled to

2    appointed counsel unless the circumstances of a particular case indicate that appointed

3    counsel is necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191,

4    1196 (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per

5    curiam). The Court may, however, appoint counsel “if the interests of justice so require.”

6    See 18 U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney,

7    801 F.2d at 1196. The Court determines that, in the interests of justice, appointment of

8    counsel is warranted in this case.

9           It is therefore ordered that Petitioner’s Application to Proceed in Forma Pauperis

10   (ECF No. 1) is granted. Petitioner will not be required to pay the filing fee for this action.

11          It is further ordered that the Clerk of the Court is directed to add Aaron D. Ford,

12   Attorney General of the State of Nevada, as counsel for the Respondents.

13          It is further ordered that the Clerk of the Court is directed to electronically serve

14   upon the Respondents a copy of the Petition for Writ of Habeas Corpus (ECF No. 1-1),

15   and a copy of this order.

16          It is further ordered that the Respondents shall appear in this action within 30 days

17   from the date of this order. Respondents will not be required to respond to the habeas

18   petition at this time.

19          It is further ordered that the Federal Public Defender for the District of Nevada

20   (“FPD”) is appointed to represent the Petitioner. If the FPD is unable to represent the

21   Petitioner, due to a conflict of interest or other reason, then alternate counsel will be

22   appointed. In either case, counsel will represent the Petitioner in all federal-court

23   proceedings relating to this matter, unless allowed to withdraw.

24          It is further ordered that the Clerk of the Court is directed to electronically serve

25   upon the FPD a copy of this order, together with a copy of the petition for writ of habeas

26   corpus (ECF No. 1-1).

27   ///

28   ///


                                                   2
     Case 3:20-cv-00615-MMD-WGC Document 3 Filed 11/05/20 Page 3 of 3



1           It is further ordered that the FPD shall, within 30 days from the date of this order,

2    file a notice of appearance, or indicate to the Court that office’s inability to represent the

3    Petitioner in this case.

4           DATED THIS 5th Day of November 2020.

5

6

7
                                                MIRANDA M. DU
8                                               CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
